DETAILED ACTION
 	This Office Action is a response to Applicant's Amendment filed on 7/16/19. By virtue of this amendment, claims 2, 4, 13-35, 39, 42, 46-47, 49-20, 53-54, 59-60 are cancelled and thus, claims 1, 3, 5-12, 36-38, 40-41, 43-45, 48, 51-52, 55-58, 61-65 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/20 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 55-56, 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over by Luh Patent No: 4,499,471).
	Regarding claim 1, Reconfigurable dual mode network of Luh discloses an antenna unit, comprising: a coupler (31) having a first input-output port (input IN1, output 2), a second input-output port (input 2, output 2 as shown in figures 1-2) and obviously disclose or capable of performing that, a first coupled port(coupler(32) which includes first single port (IN1 and output 1)(note that, figure 2 and paragraph [00061-00092] in specification of Applicant shows that, the ports (50 and 60) are a same, single port), a first phase-shifting modulator (42) coupled to the first coupled port(input 1 and output 1); and a first antenna element (25) coupled to the first phase-shifting modulator(42). Col.1, lines 28-68 to col.4, lines 1-44.

Regarding claim 8, Reconfigurable dual mode network of Luh disclose wherein the first antenna element includes an approximately planar conductor. Figures 1-2.
Regarding claim 55, Reconfigurable dual mode network of Luh obviously discloses or capable of performing that, a method, comprising:  a coupler (31) for generating, in response to an input signal(IN1), a first intermediate signal on a first coupled port(IN1 and Out1 of coupler(32), also note as mentioned in claim 1) of a coupler(31) and an output signal on an output port(Out1) of the coupler(31); shifting a phase (42) of the first intermediate signal; and radiating a first transmit signal with a first antenna element(figure 1 for transmit/receive signal of antenna(23) and figure 2 for input ports(1 and 2) coupled to the antenna (23) in response to the phase-shifted first intermediate signal(42). Col.1, lines 28-68 to col.4, lines 1-44.
Regarding claim 56, Reconfigurable dual mode network of Luh discloses further comprising: wherein shifting the phase (42) includes shifting the phase of the intermediate signal as the intermediate signal passes from an input port of a phase-shifting modulator to an output port of the phase-shifting modulator (42); and coupling the phase-shifted intermediate signal from the output port of the phase-shifting modulator to the first antenna element. Figure 2.
Regarding claim 61, Reconfigurable dual mode network of Luh obviously discloses or capable of 
performing that, a method, comprising:  (figures 1-2) a coupler(31) for generating, in response to a first 
receive signal,(input1) a first intermediate signal with a first antenna element(1); shifting a phase (42) of the first intermediate signal; and  generating, in response to an input signal on an input port of a coupler(31) and the phase-shifted (42) first intermediate signal on a first coupled port(IN1 and output 1 of coupler(32)of the coupler (31), an output signal on an output port of the coupler(21). Note that, 
Regarding claim 62, Reconfigurable dual mode network of Luh discloses in figure 2 that, further comprising: wherein shifting a phase (42) includes shifting a phase of the first intermediate signal as the first intermediate signal passes from an input port of a phase-shifting modulator to an output port of the phase-shifting modulator(42); and coupling the phase-shifted first intermediate signal from the output port of the phase-shifting modulator (42)to the first coupled port(IN1 and output 1 of coupler(32) of the coupler(31).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Luh Patent No: 4,499,471) as applied to claim 1 above, and further in view of Sharma et al (US Pub. No 2017/0194688).
Regarding claim 7, Luh disclose the first phase shifting modulator as shown in figure 2, except for wherein the first phase-shifting modulator includes a reflective reactance modulator.
Sharma et al disclose a first phase-shifting modulator includes a reflective reactance modulator as shown in figures 2 and 9, paragraphs [0063-0066].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Sharma et al into the Reconfigurable dual mode network of Luh to provide reduced root mean square phase error.

Allowable Subject Matter
Claims 3, 5, 9-12, 57-58, 63-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 36-38, 40, 42-45, 48, 51- 52 are allowed.
Citation of pertinent prior art

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844